Citation Nr: 1803407	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-11 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for right upper extremity neuropathy and/or radiculopathy.

4. Entitlement to service connection for left upper extremity neuropathy and/or radiculopathy.

5. Entitlement to service connection for right lower extremity neuropathy and/or radiculopathy.

6. Entitlement to service connection for left lower extremity neuropathy and/or radiculopathy.

7. Entitlement to service connection for colonic polyps, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.

8. Entitlement to service connection for a gastrointestinal disability (other than colonic polyps and gastroesophageal reflux disease), including hemorrhoids, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations, and to include as secondary to medication.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to January 1997, October 2003 to July 2004, and April 2005 to June 2006, including service in Southwest Asia.  He also had additional service in the Army National Guard of Puerto Rico. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was previously before the Board in August 2016 when it was remanded for additional development.  It has returned to the Board for adjudication.

During the pendency of the appeal, service connection for sleep apnea was granted in a June 2017 rating decision.  As this constitutes a full grant of the claim, this issue is no longer before the Board.

The Board notes that entitlement to service connection for hemorrhoids was denied in a January 2014 rating decision and the Veteran did not file a Notice of Disagreement with that particular issue.  However, pursuant to the Court of Appeals for Veterans Claims holding in Clemmons, the Board accepts the Veteran's February 2014 formal appeal of the issue of "colonic polyps also claimed as intestinal cancer and stomach or digestive disorder" to include all disabilities of the gastrointestinal tract, including hemorrhoids.  Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has restated the issue as it appears above.  


FINDINGS OF FACT

1. A chronic lumbar spine disability did not originate in service or until many years later, and is not otherwise etiologically related to service.

2. The Veteran's diagnosed cervical muscle spasm is not etiologically related to service.

3. The Veteran does not have, and has not had during the pendency of his claim, peripheral neuropathy or radiculopathy of the right upper extremity.

4. The Veteran does not have, and has not had during the pendency of his claim, peripheral neuropathy or radiculopathy of the left upper extremity.

5. The Veteran's right lower extremity radiculopathy is not etiologically related to service or to a service-connected condition.

6. The Veteran does not have, and has not had during the pendency of his claim, peripheral neuropathy or radiculopathy of the left lower extremity.

7. The Veteran's colonic polyps are not etiologically related to service.

8. The evidence is at least in equipoise as to whether the Veteran has hemorrhoids that had their initial onset in service.  


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for establishing service connection for peripheral neuropathy or radiculopathy of the right upper extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for establishing service connection for peripheral neuropathy or radiculopathy of the left upper extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5. The criteria for establishing service connection for peripheral neuropathy or radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6. The criteria for establishing service connection for peripheral neuropathy or radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7. The criteria for establishing service connection for colonic polyps have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

8. The criteria for establishing service connection for hemorrhoids have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this case was previously remanded by the Board in August 2016 for additional development.  Specifically, the Board directed the RO to obtain any updated treatment records and to schedule examinations regarding the etiology of the disabilities on appeal.  Updated treatment records have been associated with the claims file and the examinations were provided in January 2017, with the accompanying examination reports associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the August 2016 remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

The Veteran, through his representative, essentially argues that the January 2017 VA examinations were inadequate because the examiners, who are family physicians, do not specialize in the field of medicine pertaining to each disability that was evaluated.  Such an assertion effectively challenges the competence of the examiners.

VA regulations provide that "[c]ompetent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  38 C.F.R. § 3.159(a)(1).
	
"VA benefits from a presumption that it has properly chosen a person qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); Wise v. Shinseki, 26 Vet. App. 517, 524-27 (2014).  It is presumed that VA follows a regular process that ordinarily results in the selection of a competent medical professional.  Parks, 716 F.3d at 585 ("Viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process.").  Thus, absent clear evidence sufficient to rebut the presumption of competence, the fact that a person was chosen by VA to provide an opinion generally assures that person's competence to provide the requested opinion.  Sickels, 643 F.3d at 1366.

Here, neither the Veteran nor his representative has submitted evidence to rebut the presumption of competence with respect to any VA examiner.  The Board has considered the arguments of the representative as to the competence of the examiners, and finds them meritless.  Although the examiners are not specialists in the fields of each disability they were evaluating, no evidence has been presented to indicate that they are not fully trained, educated, and qualified to offer an opinion regarding the etiology of each condition.  Nor has the Veteran or his representative intelligibly explained why a specialist was needed for the disorders at issue, particularly as neither the disorders at issue nor the evidence in this case are particularly complex.

Aside from the above, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown if "the condition is observed during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Aside from the general statutes and regulations, service connection may also be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (a)(1) (2017).

A "qualifying chronic disability" under 3.317 means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (a)(2)(i) (2017).

Lumbar Spine Disability

The Veteran claims entitlement to service connection for a lumbar spine disability.  

VA treatment records dated in November 2009 show Magnetic Resonance Imaging (MRI) results indicating the Veteran had mild degenerative changes, or arthritis, of the lumbar spine.  It was described as a "minor abnormality".  Accordingly, the requirements of Shedden element (1) have been met. 

The Veteran attributes his current back pain to a fall during Active Duty for Training (ACDUTRA) service in June 2003.  The line of duty records related to that fall indicate that the Veteran only complained of an injury to his right leg at that time.  However, the Veteran's service treatment records include an April 2006 Post-Deployment Health Assessment on which the Veteran reported back pain during his deployment.  On an October 2006 Report of Medical History, the Veteran stated that he had recurrent back pain or a back problem.  On the accompanying Medical Examination, however, the Veteran's spine was noted to be normal.  Similarly, the Veteran stated that he had recurrent back pain or a back problem on a June 2007 Report of Medical History but the accompanying Medical Examination indicated that the Veteran's spine was normal.  The Board finds that the requirements of Shedden element (2) have been met. 

Notwithstanding the above, the Board finds that the Veteran's claim fails on Shedden element (3), evidence of a nexus.  

During a September 2010 VA examination, the Veteran reported low back pain with radiation to the right leg.  The Veteran reported the onset of pain was in 2002 or 2003 after he fell in a hole during service.  He indicated that he reinjured his back in 2005 or 2006 with prolonged use of the military vest and driving.  The examiner referenced the November 2009 MRI showing degenerative changes of the lumbar spine.  As the examiner's opinion with respect to the etiology of the Veteran's spine disabilities was found inadequate as based on an inaccurate factual history, it will not be discussed.  

During an October 2012 VA examination, the Veteran reported being diagnosed with lumbar degenerative disc disease with radiculopathy.  He stated that the condition has existed since 2005 after he fell in a hole in 2001 or 2002.  The examiner indicated that there were signs of lumbar intervertebral disc syndrome.  The diagnosis was intervertebral disc syndrome with degenerative arthritis changes based on MRI and x-ray.  The examiner opined that the Veteran's lumbar degenerative disc disease with radiculopathy is at least as likely as not due to military service.  No rationale was provided.

During the January 2017 VA examination, the examiner noted the Veteran's diagnosis of mild degenerative changes in the lumbar spine (by MRI) in November 2009.  The Veteran reported that the back pain presented during active duty and progressively deteriorated.  He stated that his condition has persisted and he has recently started physical therapy for a lumbar condition.  On examination, the Veteran did not have intervertebral disc syndrome.  The examiner indicated that imaging studies documented arthritis, referring to the November 2009 MRI.  However, the examiner noted that September 2016 x-ray imaging of the lumbar spine did not show significant degenerative changes but did show a minute osteophyte at the superior endplate of L4.  The examiner opined that the Veteran's lumbar spine condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale is that although the Veteran complained of subjective back pain in 2006, there is no evidence of follow up, treatment, or diagnosis of a disability in a consecutive or regular time frame.  The records are silent for a back disability until 2009, years after service discharge.  The Veteran complained of back pain during a post-deployment examination in September 2006 but did not report back pain on a Persian Gulf War registry note dated in July 2007.  He first received treatment at VA and complained of back pain during an evaluation in May 2008, more than 1 year after service discharge.  Accordingly, the Veteran's back condition is unrelated to service.  Rather, the examiner found that the Veteran's lumbar (back) condition diagnosed by MRI is more likely than not due to the natural process of aging.   

The Board finds that a preponderance of the evidence is against the finding of a nexus to service.  First, there is no evidence that arthritis was diagnosed in service or within 1 year of discharge to warrant presumptive service connection for a  chronic condition.  Full consideration has been given to the Veteran's assertions that he has had ongoing back pain since service.  The Veteran is competent to report that which he has personally experienced, such as pain in his low back.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board does not find the Veteran's reports of ongoing pain to be credible.  The first evidence of treatment for a back disability was in November 2009, over 3 years after service-discharge.  Such weighs against a finding of continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  Additionally, at that time, he was diagnosed with "minor" degenerative changes that were not evident on x-ray imaging that the VA examiner found were consistent with his age.

The Board further finds that the evidence is against direct service connection.  Attention is given to the October 2012 VA examiner's opinion that the Veteran's lumbar spine arthritis is related to service.  However, this opinion lacks probative weight as there is no accompanying rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").  Alternatively, the January 2017 VA examiner found that the Veteran's lumbar spine condition is unrelated to service after a thorough review of the claims file, taking a history from the Veteran, and an examination.  The Board affords the January 2017 VA opinion the most probative weight in this case. 

The Board has considered the Veteran's contentions that he has a lumbar spine disability that is related to his period of active service.  However, as to the specific issue in this case, the question of the etiology of the Veteran's lumbar spine arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Veteran's comments are afforded no probative weight.  

In sum, there is no competent or credible evidence of a lumbar spine disability in service, no credible evidence of the condition for over a year after service discharge, and no competent evidence linking a lumbar spine disability to service.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Service connection for a lumbar spine disability must therefore be denied.



Cervical Spine

The Veteran claims entitlement to service connection for a cervical spine disability. 

The January 2017 VA examiner indicated that the Veteran has a current diagnosis of cervical muscle spasm.  Accordingly, the requirements of Shedden element (1) have been met.

The Veteran's service treatment records are absent of complaints or treatment for a cervical spine or neck condition.  The Veteran attributes his current neck pain to the in-service fall in June 2003.  Such incident is documented and will be accepted to satisfy the requirements of Shedden element (2).  

Notwithstanding the above, the Board finds that the Veteran's claim fails on Shedden element (3), evidence of a nexus.  

The Veteran's post-service treatment records are absent of complaints or treatment of a neck or cervical spine disability. 

During a September 2010 VA examination, the Veteran reported occasional cervical pain beginning in 2006.  He stated that the initial manifestations of the condition was related to prolonged missions and on occasions driving a Humvee for his captain 8 hours daily.  He denied any in-service treatment for cervical pain.  Imaging studies from that time showed a normal radiographic evaluation of the cervical spine.  The examiner did indicate that the Veteran had spasms related to an abnormality of the cervical spine.  As the examiner's opinion with respect to the etiology of the Veteran's spine disabilities was found inadequate as based on an inaccurate factual history, it will not be discussed.  

During a January 2017 VA examination, the examiner diagnosed the Veteran with a cervical muscle spasm.  The Veteran reported a history of falling in service that led to back, neck, and right leg pain.  He stated that he received a pain killer, but a radiographic study was not performed.  The Veteran indicated that the pain got worse when he was released from Iraq in 2006.  The examiner noted the June 2003 in-service fall and that there was no evidence of an injury to the cervical spine at that time.  Imaging of the cervical spine showed straightening of the cervical spine that "may be reactive to muscle spasm" and mild asymmetric C4-C7 disc space narrowing.  The examiner noted that after review of the claims file, review of medical literature, and an interview of the Veteran, the Veteran's  cervical muscle spasm was less likely as not incurred in or caused by the Veteran's active service.  The rationale is that the Veteran's service treatment records are absent of complaint or treatment for a cervical muscle spasm.  There is no evidence of an injury to the cervical spine during the June 2003 incident or any evidence of a manifestation or diagnosis of cervical muscle spasm within a year of the Veteran's discharge from service.   

There is no competent evidence of a nexus between the Veteran's cervical muscle spasm and his active service.  Consideration has been given to the Veteran's contentions that his cervical spine condition had its onset in service.  As a lay person, he is competent to provide testimony or statements relating to symptoms he has personally experienced, such as neck pain.  See Layno, 6 Vet. App. at  469.  However, the absence of post-service treatment records relating to a neck disability weighs against his claim.  See Maxon, 230 F.3d at 1333.  Additionally, the Veteran is not competent to comment on the etiology of his cervical muscle spasm.  With no demonstrated specialized knowledge pertaining to the etiology of a musculoskeletal disorder, his opinion may not be afforded more than minimal probative value.  See Jandreau, 492 F. 3d at 1377.

Alternatively, the Board affords the January 2017 VA medical opinion great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder, took the Veteran's medical history, and examined the Veteran before rendering the medical opinion that the Veteran's cervical muscle spasm is less likely than related to service.  As such, the Board finds the VA opinion to be the most probative evidence of record.

In sum, there is no competent or credible evidence of a cervical spine disability in service and no competent evidence linking a cervical spine disability to service.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a cervical spine disability must therefore be denied.

Peripheral Neuropathy or Radiculopathy

The Veteran claims that he has bilateral upper and lower extremity radiculopathy or neuropathy related to a period of active service.  

The Veteran's service treatment records include an April 2006 Post-Deployment Health Assessment on which the Veteran reported numbness or tingling in hands or feet during his deployment.  On a June 2007 Medical Examination, the Veteran indicated that his upper and lower extremities were normal and denied any neurological problems.

During a November 2007 psychiatric evaluation, the Veteran reported left leg pain.

VA treatment records from April 2008 indicate that the Veteran reported right leg pain.  The assessment was that the Veteran has iliotibial syndrome and would be referred for physical therapy.  

During a September 2010 VA examination, the Veteran reported occasional numbness of the arms and legs beginning in 2006.  He did not know when the numbness and joint pain started, but heard rumors about anthrax.  He denied any treatment for the condition.  The examiner found no evidence of upper or lower extremity neuropathy or left lower extremity radiculopathy.  However, the examiner found evidence of right lower extremity radiculopathy.  The examiner opined that the Veteran's right L5-S1 radiculopathy is less likely as not caused by or the result of or related to complaints and treatment received while in active military service.  The rationale is that although he complained of right leg pain after the June 2003 in-service fall, he did not complain of numbness, cramps, paresthesias, or weakness as will occur with radiculopathy.  Neither were there any complaints of such in the remainder of the Veteran's service treatment records.  Rather, the examiner indicated that the Veteran's radiculopathy is more likely than not related to his lumbar bulging disc and degenerative changes of the lumbar spine.  

During an October 2012 VA examination, the Veteran reported pain in the mid-to-low back that travels down to the right leg.  Muscle spasm was absent.  Neurological examination of the upper extremities was within normal limits and sensory examinations were intact.  Neurological examination of the lower extremities was within normal limits and sensory examinations were intact.  Reflexes in the lower extremities were normal.  The examiner indicated that the peripheral nerve examination revealed neuralgia based on sensory dysfunction demonstrated by cramp-like pain.  The examiner later in the report stated that "the most likely involved peripheral nerve is the sciatic nerve" which affects the right side of the body.  This was based on reduced muscle strength.      

December 2016 VA treatment records show reports of lumbar back pain that radiates to both legs, with the pain being worse on the right.  No neurological deficits were indicated.

During a January 2017 VA lumbar spine examination, the examiner stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Additionally, no other neurologic abnormalities were noted.  The examiner indicated that there was no evidence of subjective symptoms of or objective clinical evidence related to bilateral lower extremity radiculopathy.  During a January 2017 VA peripheral nerve conditions examination, the examiner indicated that the Veteran does not have a peripheral nerve condition or peripheral neuropathy.  The Veteran reported episodes of pain in the right upper extremity.  Muscle strength testing of the right and left upper and lower extremities was normal.  There was no evidence of muscle atrophy.  Additionally, deep tendon reflexes were normal for the bilateral upper and lower extremities.  Sensory examinations were also normal for the bilateral upper and lower extremities.  There was no evidence of trophic changes attributable to peripheral neuropathy.  Median nerve testing was negative and all of the upper extremity nerves were found to be normal.  The lower extremity nerves were also normal.  Diagnostic studies were not performed.  The examiner noted that after review of the claims file, review of medical literature, and an interview of the Veteran, the examiner did not find that the Veteran has a diagnosis of right upper extremity neuropathy and/or radiculopathy.     

Based on the above, the Board finds that service connection is not warranted for bilateral upper extremity and left lower extremity radiculopathy or neuropathy as the preponderance of the evidence is against a finding that the Veteran was diagnosed with either condition at any point during the appeal period.  As Shedden element (1) is not satisfied, service connection must be denied.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that the claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had neuropathy or radiculopathy of either upper extremity or the left lower extremity that resolved during the pendency of the claim.  Rather, as discussed, the Board finds that the most probative evidence (i.e. the VA examination reports) indicates that the Veteran did not have the claimed disabilities at any point during the appeal period or prior to his filling a claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

As service connection under presumptive, continuity of symptomatology, and secondary theories all require a current disability, service connection for bilateral upper extremities and left lower extremity neuropathy and/or radiculopathy must be denied on these bases as well.

With respect to the Veteran's right lower extremity, the VA examiners found evidence of radiculopathy during the September 2010 and October 2012 VA examinations.  Accordingly, the requirements of Shedden element (1) have been met with respect to right lower extremity radiculopathy.  

The Veteran's service treatment records include a May 2006 medical assessment wherein the Veteran reported the onset of right lower extremity pain while in Iraq.  As such, the requirements for Shedden element (2) have been met.  

Despite the above, the Board finds that the Veteran's claim fails on Shedden element (3), evidence of a nexus.  There are no competent medical opinions of record linking the Veteran's right lower extremity radiculopathy to his period of active service to warrant direct service connection.  Rather, the only available nexus opinion attributes the condition to the Veteran's lumbar spine disability.  As the Veteran's lumbar spine disability is not service-connected, service-connection for right lower extremity radiculopathy on a secondary basis must be denied.  See 38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Full consideration has been given to the Veteran's assertions that he suffers from right lower extremity radiculopathy attributable to his military service.  The Veteran is competent to report that which he has personally experienced, such as pain, numbness, and weakness in his right leg.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nonetheless, the Veteran is not competent to diagnose or opine on the etiology of a complex medical condition such as a neurological disorder.  See Jandreau, 492 F.3d at 1377.  His opinion is also outweighed by the findings of the September 2010 VA examination, which determined that any right lower extremity radiculopathy is related to his lumbar disability.  

As the weight of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for bilateral upper and lower extremity neuropathy and/or radiculopathy must therefore be denied.

Colonic Polyps

The Veteran claims entitlement to service connection for colonic polyps related to his period of active service, to include exposure to chemicals in Southwest Asia. 

May 2008 VA treatment records show the discovery of a benign and noncancerous colonic polyp.  Accordingly, the requirements of Shedden element (1) have been met.  However, as colonic polyps represent a known clinical diagnosis linked to a specific, objective pathology, application of 38 C.F.R. § 3.317 is inappropriate.

The Veteran's service treatment records are absent of complaint or treatment for colonic polyps.  However, the Veteran attributes his colonic polyps to chemical exposure during service.  As the Veteran's personnel records show that he was stationed in Southwest Asia and exposure to various chemicals is consistent with the circumstances of this service, the Board finds this sufficient to serve as an in-service event.  Accordingly, the requirements for Shedden element (2) have been met.    

During a January 2017 VA examination, the examiner noted the Veteran's diagnosis of colon polyps in 2008.  The Veteran reported that he has ongoing rectal bleeding since returning from Iraq.  A colonoscopy found benign colon polyps.  After a review of the claims file, taking a history from the Veteran, and an examination, the examiner found that the Veteran's colon polyps are less likely as not caused by or a result of environmental hazard exposure while deployed to Southwest Asia.  The rationale is that there is no pathophysiological relationship.  

Based on the above, the Board finds that service connection for colonic polyps is not warranted.  The Board affords the VA examiner's opinion great weight, as it is based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There are no competent opinions to the contrary.  The Board acknowledges the Veteran's statements attributing his colonic polyps to service; nevertheless, the Veteran is not competent to opine on the etiology of complex medical conditions such as an intestinal disorder, and his statements are therefore afforded no weight.  See Jandreau, 492 F.3d at 1377.

In sum, there is no competent or credible evidence of colonic polyps in service and no competent evidence linking colonic polyps to service.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for colonic polyps must therefore be denied.

Gastrointestinal Disability

The Veteran claims entitlement to service connection for a gastrointestinal disability related to his period of active service. 

The January 2017 VA examiner noted findings, signs, or symptoms attributable to mild or moderate external hemorrhoids.  Accordingly, the requirements of Shedden element (1) have been met.  

The Veteran's service treatment records show treatment in December 2005 for a chief complaint of hemorrhoids.  Accordingly, the requirements for Shedden element (2) have also been met.    

The Veteran's post-service treatment records include treatment in November 2007 and April 2008 for hemorrhoids.  

During an October 2012 VA examination, a rectal examination was normal.  There were no external hemorrhoids or skin tags.  A digital rectal examination was also normal with no evidence of internal hemorrhoids. 

During a January 2017 VA examination, the Veteran reported that he has had ongoing rectal bleeding since returning from Iraq.  The January 2017 VA examination report shows conflicting evidence about whether the Veteran had hemorrhoids at the time of the examination.  Although the examiner indicated that there were "findings, signs or symptoms" attributable to hemorrhoids, the examiner also indicated that a rectal examination was normal.  However, the examiner opined that the Veteran's hemorrhoids are at least as likely as not caused by or a result of active service as the treatment records show in-service complaints of hemorrhoids.  There were no other pertinent physical findings or conditions found. 

The Board finds that the evidence is at least in equipoise as to whether the Veteran has hemorrhoids that are related to his period of active service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  See Gilbert, 1 Vet. App. at 53; 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  














(Continued on the next page)
ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for right upper extremity neuropathy and/or radiculopathy is denied.

Service connection for left upper extremity neuropathy and/or radiculopathy is denied.

Service connection for right lower extremity neuropathy and/or radiculopathy is denied.

Service connection for left lower extremity neuropathy and/or radiculopathy is denied.

Service connection for colonic polyps is denied.

Service connection for hemorrhoids is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


